UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7301



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VINCENT BEST,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:93-cr-00216-GCM-3)


Submitted:   January 17, 2008             Decided:   January 25, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent Best, Appellant Pro Se. Amy Elizabeth Ray, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Vincent   B.   Best   appeals   the   district    court’s   order

denying his emergency motion for a sentence reduction.            We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.                  United

States v. Best, No. 3:93-cr-00216-GCM-3 (W.D.N.C. Aug. 22, 2007).

We deny Best’s petition for judicial notice. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -